            Case 3:20-cv-05703-RAJ-JRC Document 32 Filed 01/13/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      ROILAND FERNANDEZ-MEDINA,
                                                              CASE NO. 3:20-cv-05703-RAJ-JRC
11                              Plaintiff,
                                                              ORDER
12               v.

13      OLIVAREZ,

14                              Defendants.

15          Before the Court is defendants’ motion to seal the warrant application and affidavit filed

16   as Exhibit 1 to the Declaration of Brennen Johnson in Support of defendants’ motion to dismiss.

17   Dkt. 23, 24. Plaintiff has not filed any opposition to the motion. See Dkt. Because defendants

18   have shown good cause to protect the information from being disclosed to the public, the Court

19   grants defendants’ motion to seal (Dkt. 23). Also pending is defendants’ motion to dismiss which

20   is noted for the Court’s consideration on February 12, 2021 and will be addressed in a separately

21   filed report and recommendation. See Dkt. 21, 31.

22          The Court will not maintain documents under seal simply because parties have

23   designated it confidential. Rather, there is “a strong presumption in favor of access to court

24   records.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003); see also Local


     ORDER - 1
            Case 3:20-cv-05703-RAJ-JRC Document 32 Filed 01/13/21 Page 2 of 3




 1   Civil Rule 5(g). Parties who seek to maintain the secrecy of documents related or attached to

 2   dispositive motions “must meet the high threshold of showing that ‘compelling reasons’ support

 3   secrecy.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (citing

 4   Foltz, 331 F.3d at 1136); see also E. & J. Gallo Winery v. Instituut Voor Landbouw- En

 5   Visserijonderzoek, 2018 WL 4090585, at *1-2 (E.D. Cal. Aug. 27, 2018) (applying the

 6   “compelling reasons” standard to a dispositive motion). Those compelling reasons must

 7   outweigh the competing interests of the public in having access to the judicial records and

 8   understanding the judicial process. Kamakana, 447 F.3d at 1178-79. “The mere fact that the

 9   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

10   further litigation will not, without more, compel the court to seal its records.” Id. at 1179

11   (citation omitted).

12          A party wishing to file materials under seal is subject to the requirements of Local Civil

13   Rule 5(g), which similarly establishes a “strong presumption of public access to the court’s

14   files.” A party seeking to seal a document must file a motion which includes:

15          (A)     a certification that the party has met and conferred with all other parties
            in an attempt to reach agreement on the need to file the document under seal, to
16          minimize the amount of material filed under seal, and to explore redaction and other
            alternatives to filing under seal; this certification must list the date, manner, and
17          participants of the conference; [and]

18          (B)   a specific statement of the applicable legal standard and the reasons for
            keeping a document under seal, including an explanation of:
19          i.    the legitimate private or public interests that warrant the relief sought;
            ii.   the injury that will result if the relief sought is not granted; and
20          iii.  why a less restrictive alternative to the relief sought is not sufficient

21   Local Civil Rule 5(g)(3).

22          Plaintiff is a pretrial detainee and faces prosecution based on his arrest and an undercover

23   investigation. Dkt. 23 at 1-2. The warrant sets forth how plaintiff was engaged in illegal activity

24


     ORDER - 2
            Case 3:20-cv-05703-RAJ-JRC Document 32 Filed 01/13/21 Page 3 of 3




 1   and drug trafficking during the course of the investigation. Dkt. 24, Exhibit 1; Dkt. 23 at 2. The

 2   affidavit notes how the warrant application included investigative techniques, means, and

 3   methods. Dkt. 24, Exhibit 1. Plaintiff’s arrest implicates not only himself, but others who may be

 4   subject to ongoing investigation. Id. at Exhibit 3 at 4, 21. The Pierce County Superior Court has

 5   ordered that the warrant affidavit be sealed. Id. at Exhibit 1 at 8. As identified by defendants,

 6   revealing police techniques, means, and methods related to plaintiff’s arrest could threaten any

 7   future investigations, undermine ongoing criminal proceedings, contradict state court rules and

 8   decisions on discovery, and compromise the State’s interest in investigating drug trafficking and

 9   enforcing its laws. See Dkt. 23 at 3-4. Plaintiff has not placed anything before the Court to refute

10   defendants’ contentions. See Dkt.

11          Although Defendants acknowledge that they have not met and conferred with plaintiff

12   prior to filing of the sealed document, they argue such a conference would be meritless and pose

13   its own concerns in the context of protecting means and methods in a criminal investigation

14   involving the opposing party. Dkt. 23 at 3. The Court concludes that defendants substantially

15   comply with Local Rule 5, and there are compelling reasons for maintaining the warrant

16   application and affidavit under seal. See Dkt. 23. Thus, defendants’ motion to seal (Dkt. 23) is

17   granted. The warrant application and affidavit identified as Exhibit 1 to the Declaration of

18   Brennen Johnson shall remain under seal (Dkt. 24).

19          Dated this 13th day of January, 2021.

20

21

22                                                         A
                                                           J. Richard Creatura
23
                                                           United States Magistrate Judge
24


     ORDER - 3
